Appellant was convicted of unlawfully shooting craps and his punishment assessed at a fine of $20.
The complaint in this case alleges that appellant did unlawfully play and bet at a game played with dice, said game played with dice not then and there being played and bet at a private residence occupied by a family, etc. The information charges appellant did then and there unlawfully play and bet at a game played with dice called craps, said game played with dice not then and there being played at a private residence, etc. There is a fatal variance between the allegation and the complaint.
The judgment is reversed and the cause remanded.
Reversed and remanded.